DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group I (apparatus claims 1-16) in the reply filed on November 15, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-12, 14-15, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2003/0018337).
Claim 1, Davis discloses a probe (Fig. 4) capable of being used on the vertebra for use in spinal surgeries (abstract; note how is for bone), comprising: a shaft (22) having a circular cross section at least in part (Fig. 4); and a tip (24) positioned at a distal end of the shaft (Fig. 4) adjacent to a portion of the shaft having a circular cross section (Figs. 1 and 4; adjacent can mean near or close to and the regions shown in Fig. 4 are all close to one another based on the whole device as shown in Fig. 1; secondly the tip could be parts 22 and 26 and the distal most part of 26 that abuts to 
Claim 2, Davis discloses the probe of claim 1, wherein the shaft comprises a tapering portion (Fig. 4; near where 42 points) and a non-tapering portion (22).
Claim 3, Davis discloses the probe of claim 2, wherein the non-tapering portion (paragraph [0034]; note that 26 can taper) is positioned adjacent to the tip (Fig. 4, also the taper at 42 could be considered adjacent to the tip 24, tip could also include 26).
Claim 4, Davis discloses the probe of claim 3, wherein the shaft further comprises a second non-tapering portion (for this interpretation the shaft is 22 and 26, 26 is non-tapered as disclosed by Figs. 1 and 2), wherein the tapering portion (42) is positioned in between the non-tapering portion (22) and the second non-tapering portion (26).
Claim 11, Davis discloses a probe (Fig. 4) capable of being used on a vertebra (abstract; note how it is for bone), comprising: a shaft (22) comprising at least one tapering portion (42 tapers and 26 can also taper; paragraph [0034]) and at least one non-tapering portion (22 and/or 26 can also be non-tapering Figs. 1 and 2); and a tip 


    PNG
    media_image1.png
    346
    487
    media_image1.png
    Greyscale

Fig. A: Annotated figure of Davis to help show claim limitations.

Claim 12, Davis discloses the probe of claim 11, wherein the tip comprises a non-circular shape in cross section (Fig. 4).
Claim 14, Davis discloses the probe of claim 11, further comprising a second shelf (Fig. 4; there is a first upper shelf and second lower shelf) defining a second 
Claim 15, Davis discloses the probe of claim 11, wherein the tip is defined, at least in part, by opposing flat surfaces (Fig. 4; surface near where 38 points) extending from the shaft (Fig. 4).
Claim 21, Davis discloses the probe of claim 1, wherein each of the two opposing shelves is at least substantially flat (Fig. A).
Claim 22, Davis discloses the probe of claim 1, wherein the two opposing shelves extend evenly about a base of the tip (Fig. A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2003/0018337), in view of Cotter et al. (US 2006/0235306; “Cotter”).
Claim 8, Davis discloses the probe as noted above, wherein the vertebral probe is configured to allow for penetration of the tip through a cortical wall of a vertebral body with a first force and further configured to inhibit further advancement of the vertebral probe by requiring a second force substantially greater than the first force to achieve 
However, Davis does not disclose the tip comprising a blunt tip.
Cotter teaches a probe (Figs. 1A-1B) that has a tip (Fig. 1A; 120) comprising a blunt tip (Fig. 1B; 122).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the tip of Davis to be a blunt tip, as taught by Cotter, since this is a well-known structure that will allow for bone removal (Fig. 1B; paragraph [0073]).
Claim 16, Davis discloses the probe as noted above.
However, the probe does not extend to a rounded and blunt tip.
Cotter teaches a probe (Figs. 1A-1B) that has a tip (Fig. 1A; 120) defined by opposing tapered edges (Fig. 1B) extending to a rounded and blunt tip (Fig. 1B; 122).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the tip of Davis to be a blunt tip, as taught by Cotter, since this is a well-known structure that will allow for bone removal (Fig. 1B; paragraph [0073]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2003/0018337), in view of Weikel et al. (US 2002/0032447; “Weikel”).
Claim 9, Davis discloses the probe as noted above.
However, Davis does not disclose the shaft having a plurality of markings to identify position.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the markings of Hamada, on the probe of Davis, in order to allow the user to identify the distances (paragraph [0088]).
Claim 10, Weikel also teaches wherein the plurality of markings comprises a plurality of marking sections (every 5th mark wraps entirely around the shaft, creating sections), wherein each marking section is visually distinguishable from an adjacent marking section other than with distinct alphanumeric characters about an entire circumference of the shaft such that the plurality of marking sections is configured to provide a user with an indication of an extent to which the vertebral probe has penetrated a vertebral body without use of alphanumeric characters from every side of the shaft (Fig. 2A-2B), and wherein the plurality of markings further comprises alphanumeric characters that are positioned about an entire circumference of the shaft so as to be visible from every side of the shaft (Fig. 2B).

Claims 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2003/0018337), in view of Tallarida et al. (US 2002/0055783; “Tallarida”).
Claim 13, Davis discloses the probe of claim 11.
However, the shelf does not extend about the entire periphery of the tip.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so the shoulder portion of Davis, extends around the entire periphery of the tip, as taught by Tallarida, in order to make it easier to insert the tip of the tool and then have the last larger diameter portion to be equal to the diameter of the implant or device that will go in the hole prepared by the tool (Fig. 6b; paragraph [0106]).
Claim 23, Davis discloses the probe of claim 11.
However, the shelf does not extend about the entire periphery of the tip.
Tallarida teaches a probe (Fig. 6b) wherein a shelf (transition shoulder between 310 and 311) extends about an entire periphery of the tip (312).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so the shoulder portion of Davis, extends around the entire periphery of the tip, as taught by Tallarida, in order to make it easier to insert the tip of the tool and then have the last larger diameter portion to be equal to the diameter of the implant or device that will go in the hole prepared by the tool (Fig. 6b; paragraph [0106]).

Response to Arguments
In response to Applicant’s argument that Davis fails to disclose the amended portion of claim 1, the Examiner respectfully disagrees. As noted in the office action above, two interpretations can be made. First, the word adjacent has a definition of 
In response the Applicant’s arguments of the combination of Tallarida to Davis, it should be noted that the combination is not changing any of the cutting structure. Looking closely at Fig. 4 of Davis, the shelf stops on the sides, based on the side being shown as being flat and not angling. Looking at Tallarida the shelf extends around the entire periphery, so this idea taught by Tallarida is being combined with what Davis discloses, so the flat angled shelf of Davis all the way around rather than just the top and bottom. This modification would not alter or change the principles, it would just make the tip portion a little smaller in width allowing it be inserted easier and could ramp up just like the top portion shown in Davis.
In response to Applicant’s arguments towards claim 11, there seems to be the same misunderstanding of what part is the shelf and Fig. A should help point out the shelf. The same response to the similar arguments in regards to the combination of Tallarida are also applied to this claim. Also, for further clarification, while the probe is being inserted no rotation will be required while the shelf portion is being inserted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775